DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-34, 43-79 and 88 allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 

With respect to claim 1, 43, 51 and 88, the closest prior art Massengill et al. (USPAT 6290357) and Huang et al. (PGPUB 20130155376), fails to disclose in combination with all of the other elements of the claim wherein based at least on determining that the fixation task associated with the first fixation target is not completed, displaying at least one additional fixation target until an indication is received, wherein the indication indicates the fixation task is completed, and wherein the fixation task is completed when the pointer overlaps at least a portion of the first fixation target; based at least on determining that the fixation task associated with the first fixation target is completed when the indication is received and when the pointer overlaps at least the portion of the first fixation target, identifying a position of at least a portion of at least one eye of the user; and wherein the plurality of assessment steps includes the displaying the first fixation target, the determining whether the fixation task associated with the first fixation target has been completed by the user, the displaying the at least one additional fixation target until the indication is received. Modification of Massengill and Huang to include the additional fixation tasks, the pointer overlap limitation and displaying the additional fixation target until indication of fixation is received would have required completely redesigning the fixation target steps developed by Massengill and Huang with no guarantee of success and no obvious motivation. Further, the fixation target of Massengill is specifically placed at the center of the display and various peripheral stimulus icons are placed around the field of view. Displayed images other than the central fixation target are specifically displayed to a single eye, not both. 
For additional reasons for allowance please see applicant’s remarks dated 6/3/2022 pages 19-22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872